          21-03009-hcm
El Paso County - County CourtDoc#1-46
                              at Law 6      Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab
                                                                                          Filed    43 Pg 19:47
                                                                                                9/22/2020   of AM
                                                              4                                  Norma Favela Barceleau
                                                                                                                           District Clerk
                                                                                                                        El Paso County
                                                                                                                        2020DCV0914
                                                     Cause No. 2020DCV0914

             WESTAR INVESTORS GROUP, LLC,    §                                  IN THE COUNTY COURT
             SUHAIL BAWA, and SALEEM MAKANI  §
                                             §
                  Plaintiffs,                §
                                             §
             v.                              §                                  AT LAW NUMBER SIX (6)
                                             §
             THE GATEWAY VENTURES, LLC, PDG §
             PRESTIGE, INC., MICHAEL DIXSON, §
             SURESH KUMAR, and BANKIM BHATT  §
                                             §
                  Defendants.                §                                  EL PASO COUNTY, TEXAS

                                   DEFENDANT SURESH KUMAR’S ORIGINAL ANSWER
                                      TO PLAINTIFFS’ FIRST AMENDED PETITION

            TO THE HONORABLE JUDGE OF SAID COURT:

                     COMES NOW Defendant, Suresh Kumar (“Kumar”), and files this, his Original Answer to

            Plaintiffs’ First Amended Petition, and would respectfully show the Court as follows:

                                                       GENERAL DENIAL

                     1.       Pursuant to his rights under Rule 92 of the Texas Rules of Civil Procedure, Kumar

            generally denies all material allegations made in the Plaintiffs’ First Amended Petition, subject to and

            without waiving his right to raise further and more specific denials and defenses.

                                                            DEFENSES

                     2.       Without waiving the foregoing General Denial in any way, Kumar also avers these

            additional defensive matters:

                              a.        Kumar never obtained or derived any “finders fee”, bonus, incentive payment

                              or any other similar pecuniary benefit from or at the expense of any of the Plaintiffs.

                     3.       Kumar further denies that any act or omission of his was a proximate or producing

            cause of Plaintiffs’ alleged harm; but rather the sole cause of any harm or damages claimed by Plaintiffs

            is the result of their own affirmative choices, their own omissions, their own judgment and decision

            making in entering into certain commercial transactions of their own choosing.


            {11751.1/HDAV/06773955.1}
21-03009-hcm Doc#1-46 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 43 Pg 2 of
                                        4



           4.       Kumar specifically denies that he failed to disclose any fact material to any of the

  Plaintiffs’ transactions, and denies he made any fraudulent statement or representation or engaged in

  any other similarly culpable conduce as to the matters raised in Plaintiffs’ allegations.

           5.       In addition, Kumar denies liability for any of Plaintiffs’ claims that would give rise to

  the recovery of any compensatory or exemplary damages, attorneys’ fees, costs or other recovery.

                                        AFFIRMATIVE DEFENSES

           6.       In the alternative and without waiving any of the foregoing, Kumar makes the

  following averments.

           7.       In the unlikely event that Plaintiffs establish they were actually damaged by the

  incidents and events alleged in their First Amended Petition, and in the even less likely event that

  Plaintiffs’ damages did not accrue solely from their own conduct, acts, and omissions, then certain

  other persons or entities may have been a proximate or producing cause of the Plaintiffs damages, if

  any. Therefore, no cause of action or damages asserted by Plaintiffs were caused by this Defendant.

  This averment extends to the possibility of such effect by other parties to the suit, as well as persons

  or entities not currently joined in this matter.

          8.        To the extent that any of the Plaintiffs, any Party, settling persons, and/or responsible

  third parties are liable and that such conduct was a proximate cause or contributing cause of the

  occurrence and any damages alleged, Defendant Kumar hereby invokes the doctrine of comparative

  fault under applicable law, and requests a determination of percentage of responsibility among such

  entities whose contributory conduct must be submitted to the jury for determination. Kumar pleads any

  and all provisions of Chapters 32 and 33 of the Texas Civil Practice and Remedies Code or other

  applicable law.

          9.        As to Plaintiffs’ vague and unsubstantiated claims for “exemplary damages”, Kumar

  further raises all applicable defenses of substantive and procedural due process under the Texas &



  {11751.1/HDAV/06773955.1}
21-03009-hcm Doc#1-46 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 43 Pg 3 of
                                        4



  United States Constitutions, and all limitations or caps on such damages based on such constitutional

  limitations and under the provisions of all applicable statutes, including Chapter 41 of the Texas Civil

  Practices & Remedies Code.

          10.       Furthermore, there is no factual or legal basis to assert punitive or exemplary damages

  against Kumar and, therefore, the assertion of such damages or the attempt discuss factors pertaining

  to such matters before any jury or to proffer evidence of such factors relating to punitive or penal

  effects violates Kumar’s rights to a fair jury trial under the Texas Constitution and under the Seventh

  Amendment of the United States Constitution, and other protections, including all due process

  provisions. The threat or imposition of punitive or exemplary damages against Kumar in the present

  case violates his rights under the Eighth and Fourteenth Amendments to the United States Constitution,

  as well.

          11.       Defendant Kumar further pleads that any award of prejudgment interest must be

  governed and limited by the provisions of Chapter 304, Subchapter B of the Texas Finance Code.

          12.       Defendant Kumar, also avers that any recovery for loss of earnings, loss of earning

  capacity, or loss of contributions of a pecuniary value, if pleaded and found must be limited to a net

  loss after reduction for income tax payments or unpaid tax liability pursuant to any federal income tax

  law. Tex. Civ. Prac. & Rem. Code Ann. § 18.091(a).

          13.       Defendant Kumar reserves the right to assert such other defenses to which he may be

  entitled, pursuant to his right to amend or supplement this Answer per the Texas Rules of Civil

  Procedure.

                                  RECOVERY OF ATTORNEYS’ FEES

          14.       As Plaintiffs have made a request for declaratory judgment, Kumar seeks the recovery

  of his reasonable and necessary attorneys’ fees incurred in this matter.




  {11751.1/HDAV/06773955.1}
21-03009-hcm Doc#1-46 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 43 Pg 4 of
                                        4
